NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL J. HOCEVAR III,                         No.    20-36069

                Plaintiff-Appellant,            D.C. No. 6:19-cv-01731-BR

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Oregon
                    Anna J. Brown, District Judge, Presiding

                    Argued and Submitted December 8, 2021**
                            San Francisco, California

Before: WARDLAW, BRESS, and BUMATAY, Circuit Judges.

      Michael J. Hocevar III appeals from the district court’s decision affirming the

Commissioner of Social Security’s denial of his application for supplemental

security income under Title XVI of the Social Security Act. We have jurisdiction

under 42 U.S.C. § 405(g) and 28 U.S.C. § 1291. We review the district court’s order


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
de novo and may grant relief only if the administrative law judge’s (“ALJ”) decision

was not supported by substantial evidence or is based on legal error. Ghanim v.

Colvin, 763 F.3d 1154, 1159 (9th Cir. 2014). We affirm in part, vacate in part, and

remand for further proceedings.1

      1.     Substantial evidence supports the ALJ’s “specific, clear and convincing

reasons” for discounting Hocevar’s testimony regarding the intensity and limiting

effects of his symptoms. See Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012)

(simplified). The ALJ noted several contradictions between Hocevar’s testimony

regarding his symptoms on the one hand, and his daily activities and treatment for

his symptoms on the other.

      Hocevar testified that “he cannot work because [he] feels that someone ripped

his soul out of his body and [his] joints are really loose like a shell.” Hocevar further

claimed that he lacked friends and that “people annoy me.” The ALJ, however,

found that his daily activities were inconsistent with this testimony, as Hocevar has

sole custody of his 12-year-old son for whom he cares, among other things, by

driving him to and from school, cooking for him, attending his parent/teacher

conferences, and helping him with homework. Further, Hocevar reported in 2018

that he exercises 30 minutes per day seven days a week. Hocevar also admitted he



1
 As stated below, Judge Bumatay would affirm the district court’s order in its
entirety.

                                           2
plays pool with friends at a bar.     These activities militate against Hocevar’s

credibility, allowing the ALJ to conclude that they are inconsistent with Hocevar’s

claimed limitations. See Lingenfelter v. Astrue, 504 F.3d 1028, 1040 (9th Cir. 2007)

(explaining that one factor in assessing a claimant’s credibility is “whether the

claimant engages in daily activities inconsistent with the alleged symptoms”).

       Hocevar also testified that he has “uncontrollable pain all over his body.”

But, the ALJ noted, Hocevar treats this pain with only homeopathic remedies and

nonprescription pain medications.      “[E]vidence of conservative treatment is

sufficient to discount a claimant’s testimony regarding severity of an impairment.”

Parra v. Astrue, 481 F.3d 742, 751 (9th Cir. 2007) (simplified).

      2.     Substantial evidence supports the ALJ’s reasons for discounting Dr.

Alvord’s opinion. The ALJ noted several contradictions between Dr. Alvord’s

opinion and the objective medical evidence, including his own examination. For

example, Dr. Alvord opined that Hocevar had moderate limitations in most areas of

functioning, but his objective testing indicated normal thought processes, normal

thought content, normal speech, normal long-term and short-term memory, good

ability to perform calculations, low average intellectual functioning, and no sign of

brain injury. An incongruity between a doctor’s opinion and the medical record

serves as a “specific and legitimate reason for rejecting” the doctor’s opinion. See

Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008).


                                         3
      The ALJ also noted that Dr. Alvord’s opinion that Hocevar could not work

full-time appeared to be based on Hocevar’s perceptions of his own physical

limitations. As stated above, however, the ALJ discounted Hocevar’s statements

regarding his limitations. A medical opinion may be disregarded if the “opinion of

disability [is] premised to a large extent upon the claimant’s own accounts of his

symptoms and limitations . . . where those complaints have been properly

discounted.” Buck v. Berryhill, 869 F.3d 1040, 1049 (9th Cir. 2017) (simplified).

      3.     Hocevar argues that the ALJ failed to provide specific and legitimate

reasons for discounting Dr. Taubenfeld’s opinion. For an ALJ to properly reject a

medical opinion, he must provide “specific and legitimate reasons that are supported

by substantial evidence.” Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008) (quotations omitted). The ALJ gave Dr. Taubenfeld’s opinion little

weight because it relied on Hocevar’s test performances (which the ALJ felt could

be manipulated), and because it was inconsistent with the objective medical evidence

and the observations of others. The ALJ cited no specific reasons to suggest that

Hocevar could control his test results, to show that Dr. Taubenfeld’s opinion was

inconsistent with his medical report, or to demonstrate that Dr. Taubenfeld’s opinion

was contradicted by others’ observations, except for a general citation to a 350-page

exhibit, which is insufficient.




                                         4
      The lack of specific and legitimate reasons for discounting Dr. Taubenfeld’s

opinion was not harmless error.2 While it is true that Dr. Taubenfeld and Dr.

Alvord’s conclusions were generally consistent, this alone is not enough to find

harmless error. Marsh v. Colvin, 792 F.3d 1170, 1173 (9th Cir. 2015) (quotations

omitted) (“[A] reviewing court cannot consider an error harmless unless it can

confidently conclude that no reasonable ALJ, when fully crediting the testimony,

could have reached a different disability determination.”).       Dr. Taubenfeld

performed different evaluations of Hocevar than Dr. Alvord. And Dr. Taubenfeld’s

evaluation raised several limitations and work restrictions that were not discussed

by Dr. Alvord. The differences in the doctors’ opinions show that the discounting

of Dr. Taubenfeld’s opinion without further explanation was not “inconsequential to

the ultimate nondisability determination,” Robbins v. Soc. Sec. Admin., 466 F.3d

880, 885 (9th Cir. 2006). Accordingly, conflicting evidence remains unresolved,




2
  Judge Bumatay respectfully dissents on this issue and would find the ALJ’s error
harmless. Given the similarities between Dr. Alvord’s and Dr. Taubenfeld’s
opinions and the reasoning supplied by the ALJ throughout his decision, Judge
Bumatay would conclude that no reasonable ALJ could have reached a different
final disability determination following proper consideration of Dr. Taubenfeld’s
opinion. Cf. Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir.
2009) (concluding that an ALJ properly rejected a claimant’s wife’s testimony
because “the ALJ provided clear and convincing reasons for rejecting [the
petitioner’s] own subjective complaints, and because [his wife’s] testimony was
similar to such complaints”).

                                        5
making a remand for further proceedings necessary. See Treichler v. Comm'r of Soc.

Sec. Admin., 775 F.3d 1090, 1101 (9th Cir. 2014).

      AFFIRMED in part, VACATED in part, and REMANDED for further

proceedings. The parties shall bear their own costs on appeal.




                                         6